 Mr. President, may I first join those who have already expressed their genuine pleasure at seeing you preside over our work. Your outstanding dualities will be sorely tested during this session, in which a number of decisions will have to be taken to ensure a future for our Organization. I am convinced that your wisdom, calm and patience will ensure the success of this important session.
While congratulating you on your unanimous election to the presidency of the forty-first session of the General Assembly and the fourteenth special session devoted to the question of Namibia, my delegation welcomes the fact that the Assembly should have chosen a national of a country renowned for its devotion to the principles of non-alignment. I can assure you of the whole-hearted co-operation of my delegation.
I should like also to pay a well-deserved tribute to your predecessor, Mr. Jaime de Pinies of Spain, for his work as President of our Assembly. His term of office, which coincided with the commemoration of the fortieth anniversary of our Organization, was marked by the onset of a financial crisis which risks shaking our Organization to it foundations unless an appropriate solution is found. It was also a time when we experienced events which were as serious as they were unexpected. Suffice it to recall the natural disasters which occurred around the world, particularly in Africa, and the serious armed conflicts between States Members of our Organization which have tarnished that period, not to mention the problem of terrorism.
We are pleased to note that throughout those tragic events which loomed over the international scene the Secretary-General was unsparing in his efforts to seek greater stability, peace and justice the world over. I believe this is the time to pay a well-deserved tribute to him for the many initiatives which he has launched.
For some days now we have been hearing a series of analyses offered and themes developed by outstanding orators who have spoken from this rostrum. They have, with clarity, precision and awareness of the gravity of the situation,, broached the various political and economic topics of particular urgency.
At the united Nations, as in other international and regional organizations in which we are involved, the Republic of Burundi strives to contribute to all deliberations and every initiative involving our commitment to justice and peace. After all, it is the noble duty of the Assembly to inspire hope and find solutions for the various conflicts, wars and other disputes that are, alas, the daily lot of our time. Burundi will strive to make its modest contribution.
If we are not careful, our world will find itself on the brink of total conflagration.
The first powder-keg is to be found in southern Africa. That part of the African continent is the epicenter of numerous upheavals that have spread beyond the borders of South Africa and Namibia, engulfing the neighboring States. The international community has denounced the scourge that is at the root of this situation and that bears the name apartheid. South Africa is the only country in the world in which the military machine is used almost exclusively for the purpose of harassing peaceful people, incapable of containing the explosive situation that exists within its own borders, the Republic of South Africa is planning and exporting war and desolation in the neighboring countries. It professes and practices the policy of recourse to force.
The world, stunned, recently denounced the incursions for the purpose of destabilization by the Pretoria regime into Botswana, Lesotho, Zambia and Zimbabwe. Those acts of aggression have added complication to the covert war it has been imposing on the peoples of Angola and Mozambique ever since they won their independence. No neighboring independent country has been spared Pretoria's armed adventurism The recent intimidating declarations by the Pretoria regime regarding the possible imposition of comprehensive mandatory sanctions have increased our fears as to that regime's true intentions.
To meet this situation of permanent war the front-line countries are compelled to devote considerable resources to self-defense, at the expense of their urgent development needs. The price paid by those peoples to sustain the liberation struggle in South Africa and Namibia has become a crushing burden. Vie take this opportunity to pay a tribute to the courage and determination of the peoples of that part of the world. The international community must redouble its efforts and give further proof of its solidarity by helping to reduce the impact of Pretoria's acts of sabotage.
In this context we appeal to the international community to support and contribute generously to the fund set up at the Eighth Conference of Heads of State or Government of Non-Aligned Countries to help the front-line countries resist invasion, colonialism and apartheid.
The question of Namibia is the second subject of concern on the African continent. We welcomed with understandable hope the unanimous adoption of Security Council resolution 435 (1978) establishing the United Nations plan foe the independence of Namibia. For once, those that truly have the power to check South Africa's arrogance and are capable of persuading it to co-operate with the international community joined the ranks of those States that want to see Namibia take its place among free, sovereign nations.
However, to the great disappointment of peoples that cherish peace and freedom. South Africa's major political and trading partners have since had recourse to various tactics to delay the independence of the Namibian people. The Government of Burundi has always said, and now repeats that the question of Namibia is one of decolonization pure and simple, that the illegal armed occupation by South Africa and the plundering of the resources of Namibia by that country and its allies seriously jeopardize international peace and security. We have always
denounced, and again denounce, any tendency to analyze and define the Namibian question through the distorting prism of a confrontation between ideological blocs. We must not put the Namibian people between the hammer and the anvil of the of vain East-West rivalry and the ephemeral quest for commercial profit, when what is really at stake is the independence and future of an entire people.
The nations of the world will appreciate that the alleged risk of the spread of communism in southern Africa cannot be overcome by the installation of destructive, reactionary fascism.
The international community has long been calling for the imposition on racist South Africa of comprehensive mandatory sanctions in accordance with the provisions of Chapter VII of the Charter. We remain convinced that this is the only way of breaking the spiral of violence and initiating genuine dialog among the peoples concerned with a view to bringing about a lasting settlement of the problems of that tormented part of Africa.
Notwithstanding our many attempts to deal with the matter, the most recent of which were in Paris last June, in Vienna at the beginning of July and at the fourteenth special session, which concluded its work some two weeks ago, a certain number of countries with special responsibility in the realm of peace-keeping and the maintenance of international security obstinately refuse to envisage comprehensive mandatory sanctions and evade the question of the independence of Namibia. Happily, the position taken by the international public has provided some degree of hope and encouragement.
The Government of Burundi reaffirms its total support for the South West Africa People's Organization (SWAPO), the sole, authentic representative of the Namibian people, whose persistence in the struggle compels our admiration. The people of Burundi have no doubt whatsoever that our brother people of Namibia will attain victory in the end.
In north-west Africa the just and determined struggle being waged by the Saharan people for the exercise of its right to self-determination and the enjoyment of its other fundamental rights will lead inexorably to victory. It is regrettable that so far the relevant resolutions of the Organization of African Unity (OAU) and the United Nations recommending direct negotiations between the parties concerned, that is, the Kingdom of Morocco and the POLISARIO Front, have not yet been implemented. However, we welcome the talks, even though only indirect, taking place under the auspices of the United Nations Secretary-General in consultation with the OAU.
Elsewhere in the world the scene is no more reassuring. Certain conflicts persist and are taking on alarming proportions.
In the Middle East, the Palestinian people has not yet regained its homeland and is continuing its heroic struggle to achieve self-determination. It is clearly established that the Palestinian problem is at the heart of all the upheavals shaking that part of the world and that until a just and equitable solution has been found for it there will be no lasting peace in that part of the world.
In Lebanon, the various protagonists have turned that country into a veritable battlefield. The people of Lebanon too is entitled to peace. It desires only to heal its wounds without outside interference in its strictly internal affairs.
Not far from Lebanon, the war between Iraq and Iran has lasted for six years and has already taken a heavy toll in human lives and material damage. The people of Burundi firmly believes in the virtues of moderation, the efficacy of negotiation and the search for peaceful solutions to all disputes between nations. It come again exhorts our Iranian and Iraqi brothers to turn to peaceful means compatible with the Charter of our Organization to put an end once and for all to their present conflict.
Just as we preach moderation and concord, we have always refused to sanction invasion and the occupation of any country by foreign troops. The people of the entire world should rather set out on crusades against hunger, poverty, ignorance and disease. The only battles we can admire are those that are waged for the development of nations and for the full development of the potential of the individual.
We remain convinced that the crises afflicting Afghanistan and Kampuchea, like the precarious and rapidly deteriorating situation in Central America, would give way to restored normalcy if all States again made it their business to abide by the norms of international law.
For that reason we support the efforts of the Secretary-General with regard to the questions of Cyprus and Afghanistan, the talks aimed at the peaceful reunification of the two Koreas, and also the initiatives of the Contadora Group.
By the same token, the States Members of this Organization should resolve to keep their defence systems within reasonable limits, establishing a sensible balance between resources used for armaments and those devoted to development; but above all they should avoid the geographical proliferation of nuclear weapons with massive destructive potential. We welcome the convening of the forthcoming meeting at the highest level between the two super-Powers to relaunch disarmament negotiations. We also exhort the other nations with advanced nuclear technology to dedicate themselves to utilizing the potential of the atom exclusively for peaceful purposes and for social and economic development.
The imperative need to consolidate peace and stability in order to ensure social and economic development in our countries is undeniable. Indeed, the conjunction of particularly disadvantageous political and economic factors is undermining the efforts of many countries to extricate themselves from the current crisis.
Stricken harder than others, the developing countries in general and those in Africa in particular have been compelled to undertake painful reforms to restructure their economies to overcome their economic difficulties and crushing external indebtedness. In this connection, the recent special session on the critical economic situation in Africa, held last May, allowed for detailed discussion of the dimensions of the economic crisis on that continent. It made it possible to establish and adopt priority recovery measures. Burundi, along with other African countries, counts on the support and solidarity of the international community for the implementation of the priority Program for the economic recovery of Africa.
Along these lines, the international community must urgently examine the more and more damaging effect of Africa's external debt. Precisely because of the critical economic and financial situation of that continent, it should be given special treatment. For that reason the Heads of State or Government of the Organization of African Unity decided at their recent meeting to pursue efforts to increase general awareness with a view to bringing about the convening of an international conference for the consideration of this particularly alarming issue.
Burundi knows, from its own experience, that the task of development involves a slow and difficult process for many developing countries, particularly the most disadvantaged among them. Certain development-related constraints have already severely impeded the efforts of my country. We are referring to our land-locked status, our high population density, the limited development of our human resources, the small size of our market and our weak capacity for financing from within. For all these reasons, we continue to need aid from abroad in order to complete the task we are striving to accomplish within our borders. In view of my country's scarce resources, it is vital that priorities be established. Accordingly, the Government of the Second Republic, headed by President Jean-Baptiste Bagaza, ascribes the highest priority to rural development,
There is an imperative need for the relaunching of the global negotiations, which are now frozen, so as to achieve a consensus on the establishment of a more just and better balanced new international economic order, one which will put art end to the many elements of maladjustment in the current situation. Today there ia no reliable alternative to the North-South dialog, either for the developed countries or for the developing ones. Therefore it is appropriate at this time to launch negotiations that fit directly into the pattern of the interdependence of our respective States.
Our Organization is a useful instrument, tested by time, for the promotion of fruitful dialog among nations. Above and beyond the criticisms - which are not always pertinent but which have the effect of putting the Organization's credibility in question - all nations, great and small, agree in acknowledging the importance of the noble mission set forth in the Charter.
Dedication to the ideals of the Organization has often been reaffirmed by all States, particularly at the time of the commemoration of .its fortieth anniversary. We would, therefore be acting in a responsible manner if we gave it all the support it needs, particularly at a time when it is going through the most serious financial crisis in its history.
We are grateful to the Secretary-General of the Organization for having initiated a series of arrangements which have made it possible to cope with the crisis for the time being. The General Assembly, for its part, is preparing to consider the report of the Group of High-level Intergovernmental Experts it entrusted last December with the task of analyzing the ways and means of improving the administrative and financial efficiency of the Organization. My delegation welcomes all recommendations and proposals for reform designed to strengthen our Organization's capacity to carry out better its imperative mission and thus preserve this forum for dialog and the concerting of views, which I hope no one is thinking of abolishing.
Together, inspired by the firm determination to consolidate our achievements, we have always overcome obstacles. At this time, once again, history calls upon us, and we do not have the right to fail it.